Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Leahy, J.), imposed July 24, 1984, upon his conviction of manslaughter in the second degree, the sentence being a term of imprisonment of 5 to 15 years.
Sentence modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to 3 to 9 years. As so modified, sentence affirmed.
Under the circumstances of this case, the sentence was excessive to the extent indicated. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.